 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDIllinois Bell Telephone Company and Gloria P.Conley and Carol Gilbert. Case 13-CA-18445March 27, 1981DECISION AND ORDEROn February 25, 1980, Administrative LawJudge George F. Mclnerny issued the attached De-cision in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings,' findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.The issue presented is whether Union Shop Ste-ward Conley and Executive Board Member Gilbertexceeded the bounds of permissible conduct in pro-testing Respondent's overtime policies, thus justify-ing Respondent's warnings to these employees. TheAdministrative Law Judge found, and we agree,that Conley and Gilbert were engaged in lawfulprotected activity.The facts are accurately set forth in the Adminis-trative Law Judge's Decision. Following a stormbeginning on January 1, 1979,2 Respondent askedemployees to work overtime because of increasedwork combined with fewer employees reporting towork. The overtime requests did not meet Re-spondent's needs so it then ordered people whowere on duty to remain at work.There is a dispute as to whether involuntaryovertime had previously been required at theHansen Park office, but the resolution of that issueis not crucial to a determination of the merits ofthis case. It is clear that the collective-bargainingagreement does not specifically cover this type ofI Respondent has excepted to the Administrative Law Judge's refusalto grant its motion to sequester Carol Gilbert during Gloria Conley's tes-timony. We find that the Administrative Law Judge acted within his dis-cretion under the guidelines of Unga Painting Corporation, 237 NLRB1306 (1978), in allowing Gilbert to remain in the hearing room. Respond-ent correctly notes that the Unga decision modified the longstandingBoard policy of refusing to sequester witnesses who were alleged discri-minatees, holding that such witnesses should be excluded from the hear-ing room only while others of General Counsel's or the charging party'switnesses are testifying about events to which the discriminatee has testi-fied or may testify. However, Unga further provides that an administra-tive law judge may consider the special circumstances of a case andpermit a witness to be present throughout or totally excluded from thehearing when not testifying. Herein, neither Gilbert nor Conley is an al-leged 8(a)(3) discriminatee (as this case involves only allegations of viola-tions of Sec. 8(a)(1)), but both are named charging parties, had enteredappearances at the hearing, and were proceeding pro se. Each testifiednot only about matters of common involvement, but to a great extentabout their separate meetings with Respondent, individual knowledgeabout Respondent's overtime policies, and their separate endeavors tocounter Respondent's action. We agree with the Administrative LawJudge that Unga does not dictate Gilbert's removal from the hearingduring Conley's testimony. In any event, their testimony concerning Re-spondent's past practice has no bearing on our decision.2 All dates hereinafter refer to 1979.255 NLRB No. 63emergency situation. The record does not revealhow many Hansen Park employees were requiredto work overtime, but several employees com-plained to Conley and Gilbert. On January 1, Gil-bert prepared and posted on the employees' bulle-tin board a sign which read:OVERTIME IS VOLUNTARYIf you are asked to work overtime you canrefuse.If you are ordered by management to workovertime ask for a union representative to bepresent at once!!Carol Gilbert1/1/79Mandatory overtime continued and employeescontinued to complain to Gilbert and Conley. OnJanuary 4, Conley posted the following notice:Mandatory overtime must be on scheduleThursday at contractual posting time.You do not have to work overtime that isnot on the schedule. If any managementperson tells you different ask for your UnionRepresentative to be present.We will greive [sic] the incidents that haveoccurred this weekend.Gloria ConleyOn January 6, Conley, Gilbert, and Union VicePresident Hamilton prepared a document whichthey distributed to employees. The leaflet read, inpertinent part, as follows:KEEP OVER-TIME VOLUNTARY!In some operator offices management istrying to bully people into working involun-tary overtime. Management is threatening op-erators with being marked absent if they don'twork overtime when ordered. Many peopleare refusing anyway. We think they are right.Its a long standing "past practice" that man-agement must schedule operator overtime itwants on the Thursday schedule, a week in ad-vance. The contract nowhere gives manage-ment the right to force us to work hourlyovertime on the same day its assigned. Man-agement admits this. If management asks youto work overtime you have the right to refuse.If management orders you to work overtimeyou don't want, demand to see your union rep-resentative at once ....Respondent prevented the distribution of theseleaflets and warned Gilbert and Conley on January19 and 26, respectively, not to repeat their conduct ILLINOIS BELL TELEPHONE COMPANY381which Respondent considered as instigating a refus-al to work overtime. In addition Conley waswarned that further leaflet distribution might leadto discipline possibly resulting in discharge.The Administrative Law Judge found that Re-spondent violated Section 8(a)(l) of the Act by dis-ciplining Conley and Gilbert because they were en-gaged in lawful, protected, concerted activity inprotesting the Respondent's imposition of manda-tory overtime.Respondent argues that the Charging Parties' ac-tivities in protest of the overtime policies lost theprotection of the Act because the Charging Partiesadvocated an unprotected partial strike. We dis-agree.To find that Conley and Gilbert urged employ-ees to refuse to work mandatory overtime wouldignore the testimony of Conley and Gilbert as totheir intent and the plain meaning of the notices. Inall three notices, employees are told to ask for aunion representative if they are ordered to workovertime. This instruction must be contrasted withthe advice that employees can refuse to work invol-untary overtime. Respondent seizes upon a few sen-tences in the January 5 leaflet-to wit: "Manage-ment is threatening operators with being markedabsent if they don't work overtime when ordered.Many people are refusing anyway. We think theyare right"-to argue that the leaflet endorses con-duct by employees who have refused to obey adirect order to work overtime, and additionally en-courages them as well as others to repeat such con-duct. This interpretation disregards the context inwhich the statements were made. The January 5leaflet basically protested Respondent's allegedchange in overtime policy as contrary to past prac-tice and the contract. Whether or not the protes-ters were correct in their opinion is not relevant;the activity is protected. Although the leaflet statesin one part that Conley and Gilbert believed thatemployees who refused overtime were right, anyimplication that they encouraged employees torefuse mandatory overtime is dispelled by the un-equivocal statement that employees who are or-dered to work overtime should demand to see theirunion representatives.There is no doubt that Conley and Gilbert had aprotected right to protest Respondent's allegedchange in overtime policies. This protection maybe lost when the evidence demonstrates that theyinduced employees to engage in a work stoppagethat is part of a plan or pattern of intermittentaction which is inconsistent with a genuine strike.3D See McGaw Laboratories, a Division of .4merica Hospital Supply Corpo-ration, 206 NLRB 602 (1973): Polylech. Incorporated, 195 NLRB 695(1972).Here, any such inference is unwarranted. Therecord contains no evidence of any refusals towork involuntary overtime and the single statementthat Conly and Gilbert believed that certain em-ployees were right in refusing overtime cannot rea-sonably be expanded as sounding a clarion call forfuture recurrent partial work stoppages. Thus, JohnS. Swift Company, Inc., 124 NLRB 394 (1959), andHonolulu Rapid Transit Company, Limited, 110NLRB 1806 (1954), are inapposite, for in thosecases the employer was aware that the employeeshad decided to adopt the tactics of recurrent or in-termittent walkouts as a means of forcing conces-sions in bargaining. To find such intent on the basisof the January 5 leaflet would require us to aban-don logic and to engage in sophistry. We are un-willing to deprive Conley and Gilbert of their Sec-tion 7 rights on that basis. Accordingly, we adoptthe conclusions of the Administrative Law Judge.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Illinois BellTelephone Company, Chicago, Illinois, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.DECISIONSTATEMENT OF THE CASEGEORGE F. MCINERNY, Administrative Law Judge:Based on a charge filed on February 15, 1979, by GloriaP. Conley and Carol Gilbert, individuals, referred toherein as the Charging Parties, the Acting Regional Di-rector for Region 13 of the National Labor RelationsBoard, herein referred to as the Board, issued a com-plaint dated March 30, 1979, alleging that Illinois BellTelephone Company, herein referred to as the Company,or Respondent, had issued warnings to the Charging Par-ties because they had engaged in activities protected bySection 7 of the National Labor Relations Act, asamended, herein referred to as the Act, in violation ofSection 8(a)(1) of the Act. Respondent filed an answer tothe complaint denying the commission of any unfairlabor practices.Pursuant to notice contained in said complaint, a hear-ing was held before me in Chicago, Illinois, on July 23,1979, at which all parties appeared and were given fullopportunity to present testimony and documentary evi-dence, to argue orally, and to submit briefs. Followingthe close of the hearing, briefs were submitted by theGeneral Counsel and Respondent. These have been care-fully considered. 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case, including my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTIllinois Bell Telephone Company is an Illinois corpora-tion engaged in the business of providing telephone serv-ice from a number of locations, including its facility at5604 West Beldon Street, Chicago, Illinois, the only lo-cation involved in this case. During the calendar yearimmediately preceding the issuance of the complaint, Re-spondent received gross revenues in excess of $100,000,and received goods and services valued in excess of$50,000 at its Illinois locations directly from points out-side the State of Illinois. The complaint alleges, theanswer admits, and I find that Respondent is an employ-er engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundEmployees in the Company's Operator Services Orga-nization are represented for purposes of collective bar-gaining by various local unions of the CommunicationsWorkers of America. The employees involved in thiscase are employed as directory assistance operators atthe Company's Hansen Park' office in the city of Chica-go, and are represented by Local 5016 of the Communi-cations Workers Union. Local 5016, with a number ofother locals representing employees in company officesthroughout the State of Illinois, is a part of the Union'sDistrict 5, which in turn has negotiated with the Compa-ny on behalf of these locals for some years. Since 1974,District 5 and the Company have negotiated consoli-dated agreements covering employees represented byLocals 5001 through 5016 and covering all but two ofthe Company's offices. The latest collective-bargainingagreement is for a term of 3 years, from August 7, 1977,to August 9, 1980.B. The Concerted ActivityGloria Conley had worked for the Company as a di-rectory assistance operator for about 5 years as of Janu-ary 1979.2 From 1976 through January 9, 1979, she alsoserved as shop steward and delegate for Local 5016 atthe Hansen Park office. Carol Gilbert had been a direc-tory assistance operator for over 6 years as of January1979, and she was also a member of the Executive Boardof Local 5016 from 1976 through January 9, 1979.Beginning on January 1, 1979, the city of Chicago wasstruck with a severe snow storm, the effects of whichcontinued for some days. According to the testimony ofDivision Manager Gerald Goris, the number of directoryassistance (information) calls increased because of theI The office is referred to in the record as "Hanson" Park, but is de-scribed in Respondent's brief as "Hansen" Park. I rely on the brief andassume the latter to be the correct spelling.2 All dates herein are in 1979 unless otherwise indicated.storm. At the same time many employees were prevent-ed by weather conditions from getting to work. In orderto handle the calls, the Company, in accordance with itspolicy, first asked those who were working to remain onovertime to assist. Apparently this was not enough, sothe Company then ordered people who were on duty toremain at work.The collective-bargaining agreement does not specifi-cally cover this type of emergency situation. Article 9 ofthe contract provides for the posting of working sched-ules, showing all hours of work, by 3 p.m. on Thursdayof the previous week. There was general agreement thatthe Company could and did assign involuntary overtimeand holiday assignments by means of this pre-postedschedule, but on the right of the Company to assignovertime on an involuntary basis, there was considerabledisagreement. Inez Roberts, a supervisor, testified thatthe Company did have the right to assign involuntaryovertime, and cited an instance where, after a ChicagoTransit Authority train had crashed on February 4, 1977,she assigned operators to work regardless of theirwishes. William Day, a district manager of labor rela-tions, cited a grievance settlement reached on March 30,1978, where the Union agreed to the principle of invol-untary overtime, but required that assignments of suchovertime be made in inverse order of seniority.3Conleyand Gilbert testified, however, that involuntary overtimehad never been required at the Hansen Park office, in-cluding the day of the CTA crash.It is unclear in the record how many of the HansenPark employees were required to work overtime, butsome were and they complained of this to Conley andGilbert, beginning on January 1. On that date Gilbertprepared and posted on the employees' bulletin board, ahand-lettered sign which read:OVERTIME IS VOLUNTARY!If you are asked to work overtime you can refuse.If you are ordered by management to work over-time-ask for a union representative to be present atonce!!Carol Gilbert1/1/79There is no indication in the record that Gilbert hadconsulted with any higher union officials before she putup the sign.The mandatory overtime continued after the postingof this notice, and employees continued to complain, notonly to Gilbert, but also to Conley. The latter thenposted another handwritten notice on January 4, readingas follows:1/4/79per Anna O'Malleyand Hermolene Saxton4Neither of these instances, however, involved the Hansen Parkoffice.O'Malley was the outgoing president of Local 5016 and Saxton washer successor, who would take over as president on January 9. ILLINOIS BELL TELEPHONE COMPANY383Mandatory overtime must be on schedule Thursdayat contractual posting time.You do not have to work overtime that is not onthe schedule. If any management person tells youdifferent ask for your Union Representative to bepresent. We will greive [sic] the incidents that haveoccurred this weekend.Gloria Conley5Conley did not testify that she talked to either O'Mal-ley or Saxton before preparing and posting this notice.Neither of these union officers were called upon to tes-tify. Further, there is no testimony that any employeesrefused to work overtime. Nor is there any evidence thatany employee was confronted with a demand to workovertime and summoned a union representative to bepresent.6On January 5, Conley and Gilbert, together with avice president of Local 5016, Annie Hamilton, drew up adocument which they began passing out to other em-ployees on nonworking time in nonworking areas.7Theleaflet read, in pertinent part, as follows:KEEP OVER-TIME VOLUNTARY!In some operator offices management is trying tobully people into working involuntary overtime.Management is threatening operators with beingmarked absent if they don't work overtime whenordered. Many people are refusing anyway. Wethink they are right.Its a long standing "past practice" that manage-ment must schedule operator overtime it wants onthe Thursday schedule, a week in advance. Thecontract nowhere gives management the right toforce us to work hourly overtime on the same dayits assigned. Management admits this. If manage-ment asks you to work overtime you have the rightto refuse. If management orders you to work over-time you don't want, demand to see your union rep-resentative at once ....This leaflet was signed by Conley, Gilbert, and Hamil-ton. Again, there is no indication of higher level consul-tation in its preparation.C. Management ReactionWhen Conley and Gilbert commenced distributingtheir leaflet on January 5 or 6 they were restrained byvarious supervisors, copies were taken away from em-ployees who had received them, and copies which hadbeen left in the cafeteria for distribution to employeeswere confiscated by supervisors. At least one employeewas told by a supervisor that she could not read it, andthat it was "against the law." Conley herself was told by5 Both of these notices were removed from the bulletin board by man-agement. There is no allegation in the complaint that that action involveda violation of law6 A grievance on this was filed, but was "dropped" after being deniedat the first level of the grievance procedure7 Respondent does not claim otherwise.Supervisor Gerry Pinek that the leaflets were against thelaw."Next, both of the Charging Parties were interviewedby Division Manager Goris: Gilbert on January 19 andConley on the January 26. While there are some dispari-ties in the versions of what occurred at these interviewsit is undisputed that each employee was told in advancethat the interview might involve discipline; that Gorisreadily acceded to the presence of the new shop steward,Susan Magee; that during the course of the interviewseach employee was told that they were guilty of instigat-ing a refusal to work overtime; and each was warned notto repeat this conduct under pain of discipline. Conleywas told, in addition, that any repetition of the leafletdistribution might lead to discipline up to her discharge.It is further undisputed that Goris made notes during theinterviews which he testified he still retains in his desk.D. Analysis and ConclusionsIt is evident from a review of the collective-bargainingagreement between District 5 and the Company, thatthere is no clear provision for mandatory, nonvoluntaryovertime. Section 9, mentioned above, does requirescheduling to be posted by Thursday of the precedingweek. Section 7 requires the Company to observe senior-ity in respect to hours of work, and Section 1.03 is afairly standard management-rights provision retaining formanagement the right to determine work requirementsand to assign working forces. In the absence of specificcontractual guidelines the policy relative to mandatoryovertime may be discovered, if there is such a policy, inthe practice of the parties to the agreement. I am urgedby Respondent to find that this practice was, as stated bySupervisor Roberts, to ask first for volunteers, and, fail-ing that, to require that employees work the overtime.Roberts at first was only able to recall one prior instancewhere involuntary overtime was required, and hermemory of the practice at Hansen Park was rather at-tenuated, referring to some date or dates in 1976 wheninvoluntary overtime was required. William Day, the dis-trict manager for labor relations, testified about the set-tlement of a grievance with a district representative ofthe Communications Workers Union in 1978. He statedthat the contract applied to 57 of the 59 offices of theCompany, and that, in the grievance settlement, thequestion of the right of the Company to assign involun-tary overtime was admitted by the Union.Conley and Gilbert, on the other hand, testified thatemployees at Hansen Park had never been required towork involuntary, or "last-minute" overtime. No otheremployee or supervisor testified as to the practice atHansen Park.In the circumstances of this case the evidence does notconvince me that the past practice claimed by Respond-ent has been established. While there has been a singlecontract, at least since 1974, covering a number of officeswithin the jurisdiction of a number of local unions andwhile the Company understandably wished to effect uni-' There are no allegations in the complaint that any of this was unlaw-ful. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDformity in interpretation in all of its offices, it cannotescape the fact of preexisting and continuing diversity inpractice among its different locations. This is particularlytrue where, as here, the issue arises only under the mostextraordinary circumstances. I thus credit Conley andGilbert and find that, in their experience at Hansen Park,there had never been an instance of forced overtime.9This is not necessarily inconsistent with Roberts'memory of one such instance in 1976 since Conley andGilbert may have been off duty or otherwise unaware ofthe incident. It follows then that I find that the activitiesof Conley and Gilbert did not advocate violation of thecontract by the Hansen Park employees.Additionally, an analysis of the notices posted individ-ually by Conley and Gilbert, as well as the jointly auth-ored leaflet, shows that nowhere did they advocate apartial strike or concerted, or individual, work stoppages.Their recommendations were that employees demandunion representations if ordered by management to workovertime. The leaflet did recommend also that employeesrefuse involuntary overtime, but the Company itself ad-mitted that involuntary overtime could be refused. Therewas no contract violation in that. The Company was alsoconcerned about the rhetoric in other parts of the leaflet.The language of the leaflet may exhibit a lack of sympa-thy with some of the Company's employment practices,but the language does not approach the level where itcould be considered unprotected. Firehouse Restaurant,220 NLRB 818 (1975).I find, then, that Conley and Gilbert, by posting no-tices and by preparing and distributing the leaflet, wereengaged in lawful protected concerted activity. It fol-lows that the Company's admitted discipline of these em-ployees, mild though it may have been, and imposedwith the good-faith but mistaken belief that Conley andGilbert were advocating violations of the contract, itselfviolated Section 8(a)(1) of the Act. Veeder-Root Compa-ny, a Division of Western Pacific Industries, Inc., 237NLRB 1175 (1978).III. THE REMEDYHaving found that Respondent Illinois Bell TelephoneCompany has engaged in certain unfair labor practices, Ishall recommend that it cease and desist therefrom andtake certain affirmative action designed to effectuate thepolicies of the Act.Having found that Respondent unlawfully issuedwarnings to its employees Gloria P. Conley and CarolGilbert, I shall recommend that Respondent remove suchwarnings from its records.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. Respondent has violated Section 8(a)(l) of the Actby issuing disciplinary warnings to Gloria P. Conley andCarol Gilbert.9 The fact that no supervisory personnel testified to the contrary is sig-nificant to this finding.3. These unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER t The Respondent, Illinois Bell Telephone Company,Chicago, Illinois, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Issuing written or oral warnings to employees forengaging in concerted activities for their mutual aid orprotection.(b) In any like or related manner interfering with, re-straining or coercing its employees in the exercise oftheir rights guaranteed in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Expunge from its files any references to the warn-ings issued to Carol Gilbert on January 19, 1979, and toGloria P. Conley on January 26, 1979.(b) Post at its location at Hansen Park, Illinois, copiesof the attached notice marked "Appendix."ttCopies ofsaid notice, on forms provided by the Regional Directorfor Region 13, after being duly signed by Respondent'sauthorized representatives, shall be posted immediatelyupon receipt thereof and be maintained by Respondentfor 60 consecutive days, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(c) Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.10 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.II In the event that his Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Act."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice. ILLINOIS BELL TELEPHONE COMPANY385WE WILL NOT issue warnings to our employeesfor engaging in concerted activities for their mutualaid or protection.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by law.WE WILL expunge from our records any refer-ences to warnings issued to Carol Gilbert on Janu-ary 19, 1979, and to Gloria P. Conley on January26, 1979.ILLINOIS BELL TELEPHONE COMPANY